ORDER ON PETITION FOR REHEARING
Appellees suggest that Congress could not have intended the result reached because the lands in the Pine Flat project were not arid, and the lands, the water rights, and the canals and other irrigation works were privately owned. In these respects, Pine Flat does not differ from the typical reclamation project. It is usually true that most of the land included in a reclamation project is privately owned; it is usually true that the private lands are already under irrigation through facilities developed at private expense; it is usually true that the reclamation project only supplements or regulates existing water supplies. Congress was aware of these facts. Seepp. 1103-1105,1111-1114,1117.
Appellees also argue that the government should be estopped because various government officials represented that privately owned water rights would not be affected by the Pine Flat project. The fact is that privately owned water rights of these appellees are not affected by *1144the project. Owners of excess lands on the project may retain both all of their preproject water rights and all of their lands. If a particular landowner does not believe that the irrigation benefit resulting from the project (primarily a regulated water supply) is of sufficient value, he can forego that benefit and retain his excess land along with its pre-existing water supply. See p. 1095 & note 3. Section 46 of the 1926 Act requires a landowner to execute a recordable contract only if project water is to be furnished to the land; it does not impose an absolute requirement that all excess land be sold. It should be noted that the irrigation benefits created by the Pine Flat project are not inconsiderable. The initial Corps of Engineers report estimated the value of annual irrigation benefits from the dam would be $995,000; the Bureau estimated their value would total $1,255,-000. By 1948 the Corps had revised its estimates and concluded that the value of irrigation benefits would total $3,382,000 annually. The Corps also concluded that annual flood control benefits would total only $2,126,000, thus making Pine Flat predominantly an irrigation project. A. Maass, “The Kings River Project,” Inter-University Case Program, Cases in Public Administration and Policy Formation 566 (1952).
If an owner of excess lands elects to receive the irrigation benefits of the project, then he must agree to sell his excess land for its present full market value, including the value of his pre-existing water rights, and of all improvements, and excluding only the increase in the value of the land attributable to the dam itself, and that alone. See p. 1113 note 74.
The panel has voted to deny the petitions for rehearing and to reject the suggestions for a rehearing in banc. The full court has been advised of the suggestions for in banc rehearing, and no judge of the court has requested a vote on the suggestion for rehearing in banc. Fed.R.App.P. 35(b).
The petitions for rehearing are denied and the suggestions for rehearing in banc are rejected.